DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 10/04/2022 is acknowledged.

Status of the Claims
	Claims 1-12 are pending and are subject to this Office Action. Claim 12 is withdrawn. Claims 1, 8, 11 and 12 have been amended. 

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “FIGURE 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
“Figure 1” on pages 5 and 9 should read “Figure” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered.
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, lines 16-17: “wherein the liquid product is present in an amount ranging from 85% to 90% by weight comprising styrene in an amount…” should read “wherein the liquid product is present in an amount ranging from 85% to 90% by weight and comprises styrene in an amount…”.  
Claim 9, line 1: “wherein weight ratio” should read “wherein a weight ratio”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “wherein the liquid product is present in an amount ranging from 85% to 90% by weight” because it is unclear in what regards the liquid product is present in the claimed amount. The claims recite collecting a liquid product and not a product effluent comprising a liquid product such that the liquid product is present in 80% to 90% by weight of the total product effluent. It is unclear if the 85% to 90% is the amount of liquid product based on the condensate, the total weight of the liquid product and un-condensable gases, the total weight of all products exiting the reactor, or some other basis. It would appear that the basis for the claimed amount is based on all products from the reactor (solid, liquid and gas) as the examples appear to suggest that the liquid amount is based on the product consisting of solid, liquid and gas. For purposes of examination, the claim is interpreted as the liquid product is present in an amount ranging from 85% to 95% by weight based on all products exiting the reactor. 
Claims 2-11 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
Claim 5 is unclear for reciting “oxides of silicon, aluminum, alumina-silica” because alumina-silica is considered an oxide and therefore it is unclear what an oxide of alumina-silica is meant to encompass. For purposes of examination, claim 5 is interpreted as the group consisting of alumina-silica and oxides of silicon, aluminum, zinc,… and mixtures thereof. 
Claim 9 is unclear for reciting “weight ratio of the feed to the catalyst ranges from 0.1 wt% to 10 wt%” because a range of ratios should be written as a unitless number. The claimed range recites a range of weight percentages and it is not clear if (1) the feed is present in 0.1 wt% to 10 wt% based on the total weight of catalyst, or based on the total weight of catalyst and feed, (2) the ratios are meant to be interpreted as 0.1:1 to 10:1, or (3) if the percentages were meant to be converted into a ratio. The specification appears to have examples in which the catalyst is present at approximately 1 wt%, but it is unclear if that is based on the total weight of feed and catalyst to the reactor and it would appear that the exemplified amount is contradictory to the claimed feed to catalyst weight ratio which would suggest that the amount of feed is much lower than the catalyst amount. As such, the intended scope of the claim limitation is unclear. 
Claim 10 is unclear for reciting “wherein before depolymerization…, wherein the solvent is recycled after depolymerization” because it is unclear whether the “depolymerization” is directed to the entire process recited in claim 1 or to the depolymerization reaction that is expected to occur during step (b) of the process as recited in claim 1. Since claim 1 does not explicitly state a step of “depolymerization”, it would appear that the depolymerization is referring to the process of catalytic depolymerization and thus the claim is interpreted as being directed to before step (a) and after step (d), respectively. 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses or reasonably suggests a process of catalytic depolymerization of polystyrene as recited in claim 1. Specifically, no prior art discloses mixing a polystyrene feed and catalyst in a reactor and heating the mixture at a rate ranging from 3 to 20oC/min in an inert atmosphere, passing a vapor from the reactor to a condenser wherein a heating tape is connected to a temperature controller in the reactor, and routing a condensate from the condenser to a liquid product collection flask.
The closest prior art is Tippet et al. (US 2012/0108863 A1). Tippet, directed to depolymerization of plastic materials, discloses a process comprising:
adding polystyrene feed and a catalyst supported on beads to a reactor, wherein the catalyst may include metal oxides, silica-alumina, and alumina ([0049]; [0063]);
mixing the polystyrene feed and a catalyst with a static mixer element and heating the mixture to a temperature of from about 330oC to about 800oC to produce a reactor effluent ([0052]; [0058]);
passing the reactor effluent to a condenser to obtain a liquid styrene oil and non-condensed gases ([0065]). 
Tippet further discloses that the polystyrene feed may be dissolved in a solvent such as toluene ([0034]-[0036]; [0042]). 
Tippet differs from the claimed invention in that Tippet fails to disclose the claimed heating rate, the heating tape connected to a temperature controller, and passing un-condensable gases from the condenser through a scrubber. Tippet explicitly discloses that the raise in temperature to the desired depolymerization temperature is less than 3 seconds and, in some embodiments, less than 1 second ([0051]). As such, one of ordinary skill would reasonably conclude that the heating rate of the process disclosed by Tippet would be outside the claimed range of 3 to 20oC/min and be much quicker. Furthermore, there is disclosure or suggestion of using a heating tape connected to a temperature controller and passing un-condensable gases through a scrubber. 
Therefore, the prior art’s lack of disclosure regarding the specific heating rates and structural components including heating tape, temperature controller and scrubber as claimed and the lack of motivation to modify the prior art to arrive at the claimed invention are reasons for indicating the subject matter of claim 1 as being allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772